Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
Claims 1 and 9 recite both a “carbon carrier” and “graphitized carbon.”  The “carbon carrier” is interpreted as a non-graphitic carbon in order to be differentiated from the claimed “graphitized carbon,” and is separate therefrom. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 20200036012) in view of Applicant’s admission of prior art (AAPA).
	Regarding claims 1 and 9, the reference is directed to a fuel cell comprising an anode catalyst layer comprising electrode catalyst particles (Pt), carbon black on which the Pt is supported (corresponding to the claimed “carbon carrier”), and a proton conductive binder (see Present Examples 1-3, Table 1).  Further, it is disclosed that “the anode and cathode catalyst layers and sublayers may contain additional carbon and/or graphite particles to assist with catalyst layer application, and for water management purposes” ([0042]).  Thus, the anode also contains “graphitized carbon” as claimed.  Regarding claim 2, the crystallite size Lc of graphite is inherently 4.0 nm or more, as claimed.  Regarding claims 7 and 8, the fuel cell comprises a unit cell having a membrane electrode assembly, respective gas diffusion layers (6, 12, Fig. 1), and would inherently comprise respective gas flow paths (Fig. 1) such that reactants could reach the electrodes to provide an operational fuel cell.  The MEA comprises two electrodes sandwiching an electrolyte (10).
	The reference does not expressly teach that the content of graphitized carbon in the anode catalyst layer is 3-70% by mass relative to the total mass of the catalyst particles, the carbon carrier, and the graphitized carbon.  
	However, this range is submitted to be obvious to one skilled in the art because the amount of graphite is reasonably identified by the reference as a result-effective variable and would be treated by a skilled artisan as such.  As noted above, the inclusion of graphite can “assist with catalyst layer application, and for water management purposes.”  Particularly with regard to the water management, graphite is known as a hydrophobic material (while carbon black is generally considered a hydrophilic material) and the relative amounts of the two would be easily optimizable as a percentage of total electrode mass defined above, as it would be obvious to adjust the graphite to adjust the hydrophobic nature of the electrode to effectively remove product water and/or keep the anode properly humidified.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
	Ye et al. do not expressly teach that the anode catalyst layer comprises water electrolysis particles as recited in claims 1 and 9, or that the particles are IrO2 (claims 4, 5, and 11-16).
	In the “Background” section of the instant specification, it is taught that “providing the anode catalyst layer with water electrolysis catalyst particles such as iridium oxide is known (for example, Patent Literature 1 to 3). By using such water electrolysis catalyst particles, the water in the anode catalyst layer is electrolyzed without reacting with the carbon carrier.  The electrolyzed water then supplies protons and electrons, whereby operation of the cell can continue.  In the prior art, the disappearance of the carbon carrier is prevented by using such water electrolysis catalyst particles.”
	Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because the artisan would have been motivated by the above teachings to use the IrO2 particles of AAPA in the anode layer of Ye et al.  The modification would have served to prevent the disappearance of the carbon carrier of Ye et al.  Regarding claim 9, which recites a method, it would have been obvious to provide a mixing step to mix all components of the anode catalyst layer to form a catalyst layer composition which is then formed into the catalyst layer. 
	 Regarding claims 3 and 10, the claimed range of BET surface area of the carbon carrier being 200 m2/g or more is obvious based on the knowledge that carbon black is material that possesses a high specific surface area and also that a high surface area is a desirable quality in a catalyst support material.
	Regarding claim 6, this claim recites that the graphitized carbon has a number average particle diameter of 1 to 100 microns.  This range is not considered to distinguish over the reference as it is very broad and the skilled person would be able to provide the graphite on a similar size to the catalyst carrier particles in the electrode which are typically a few tens of microns in size.  The graphite particle size also affects its surface area which in turns relates to the amount of hydrophobic surface present.  
	Regarding claim 8, it would be obvious to use separators/interconnectors on both sides to provide the gas flow paths, as these components are conventional in the art. 
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 16, 2022